[DO NOT PUBLISH]

                   IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT           FILED
                              ________________________ U.S. COURT OF APPEALS
                                                                          ELEVENTH CIRCUIT
                                      No. 05-17114                           MAY 1, 2007
                                ________________________                   THOMAS K. KAHN
                                                                               CLERK
                            D. C. Docket No. 04-60453-CV-JIC

AKERS BIOSCIENCES, INC.,
A foreign corporation,

                                                              Plaintiff-Counter-defendant-
                                                              Appellee,

                                              versus

TUNDRA MANAGEMENT LTD.,
an unregistered foreign company doing
business in Florida,

                                                               Defendant,

ALLIANCE INVESTMENT MANAGEMENT,
LTD., an unregistered foreign company doing
business in Florida,
                                                     Defendant-Counter-claimant-
                                                     Appellant.
                                ________________________

                       Appeal from the United States District Court
                           for the Southern District of Florida
                             _________________________

                                         (May 1, 2007)

Before BIRCH and FAY, Circuit Judges, and DUFFEY,* District Judge.

__________________________________________________________________
*Honorable William S. Duffey, Jr., United States District Judge for the Northern District of Georgia,
sitting by designation.
PER CURIAM:

      This appeal stems from a three party financial arrangement between Akers

Biosciences, Alliance Investment and Tundra. Akers borrowed money from Tundra

and deposited 2.8 million shares of its stock as collateral. Tundra, in turn, had the

stock delivered to Alliance Investment with instructions to sell it and use the proceeds

in furtherance of Tundra’s business arrangement. The core question in this litigation

was whether or not Alliance Investment knew that under the terms of the loan

between Tundra and Akers Biosciences the stock was not to be sold unless there was

a default in the payments due on the loan.

      Akers Biosciences sued Alliance Investment alleging a breach of escrow and

fraudulent omission. Alliance Investment counterclaimed alleging fraudulent and

negligent misrepresentations. A jury trial ensued with verdicts denying recovery to

either party.

      Alliance Investment brings this appeal raising three issues:

      1. Whether the district court erred in precluding Alliance from asserting

      its rights as a holder in due course of the collateral shares.

      2. Whether the district court erred in submitting Aker’s fraudulent

      omission claim to the jury absent any evidence to establish the existence

      of a confidential relationship between Alliance and Akers.




                                           2
      3. Whether the district court erred in not ordering a new trial where the

      jury’s finding that Akers did not misrepresent the negotiability of the

      collateral shares was against the clear and manifest weight of the

      evidence.

      After studying the parties briefs, hearing oral argument and reviewing the

record, we find no merit in these contentions. There were no errors in the rulings of

the district court, the case was properly submitted to the jury which resolved key

issues of credibility and the record supports the judgments entered.

      AFFIRMED.




                                         3